EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 [0001]	This application claims the benefit of PCT/EP2018/069216, now WO 2019/037950, filed July 16, 2018, which claims priority from FR 1757810 filed August 23, 2017, which are incorporated herein by reference in their entireties for all purposes.

Allowable Subject Matter
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Sandacz (US 2013/0108519 A1) and Simon et al. (WO 2016/071305 A1).
Regarding claim 21, Sandacz discloses a metal anchoring mesh (40) to be secured to a metal wall of a vessel of a fluid catalytic cracking unit to form cells able to receive an anti-erosion coating protecting the metal wall, the metal anchoring mesh comprising: a plurality of corrugated elementary components (52) successively joined together to form cylindrical surfaces able respectively to define the cells, the cylindrical surfaces each having a central axis of symmetry A, the corrugated elementary components (52) of the plurality of corrugated elementary components each having projecting tongues (56), the projecting tongues (56) being able to extend respectively into the cells; wherein the tongues (56) extend over a length less than one quarter of the distance d extending between the cylindrical surface and the central axis of symmetry A of the cylindrical surface (see Abstract; figures 1-10 and paragraphs 0014-0058).
	Simon et al. discloses a metal anchoring mesh (10) to be secured to a metal wall of a vessel of a fluid catalytic cracking unit to form cells able to receive an anti-erosion coating protecting the metal wall, the metal anchoring mesh comprising: a plurality of corrugated elementary components successively joined together to form cylindrical surfaces able respectively to define the cells, the cylindrical surfaces each having a central axis of symmetry A, the corrugated elementary components of the plurality of corrugated elementary components each having projecting tongues (flaps, 22), the projecting tongues being able to extend respectively into the cells (see Abstract; figures 1-6 and page 12, line 4 through page 20, line 7).
The prior art references fail to disclose or suggest a metal anchoring mesh wherein the corrugated elementary components have stapling orifices and stapling tabs so that the corrugated elementary components can be successively joined together.
Claims 22-29 depend on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774